Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicant has filed a Request for Reconsideration after Non-Final Rejection on 8/31/2021 amending independent claims 1, 8 and 15. New claim 26 has been added. 
Regarding the 35 USC § 112 rejection, Applicant has amended the independent claims to clarify that the "first performance" pertains to "a first contactless gesture", and the "second performance" pertains to "the first contactless gesture". The "comparing" is performed in respect of the discrete data points corresponding to the first performance and the second performance to identify the first command. Based on the amended claim language, the Office agrees it overcome the rejection, and the corresponding 35 USC § 112 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 7-12,15-18 and 23-26 are allowed.
The following is a statement of reasons for the indication of allowable subject
matter.
The claimed invention is directed to a capacitive sensor measures capacitance during performance of a gesture. The capacitive sensor generates an output signal that is compared to a database. The database stores different output signals that are associated to different commands. The corresponding command is executed in response to the performance of the gesture. 
For independent claims 1, 8 and 15, the Office agrees the combination of prior arts Ricci; Christopher P. (US 20130151031 A1), Hu; Yingzhe et al. (US 20160054853 A1) and Sutton; Gary Edwin et. al. (US 20100260494 A1) fail to render the amended and traversed claim language “... processing a menu for display, the menu listing a plurality of different commands; receiving, via the menu, a selection of a first command of the plurality of different commands from the user's hand; associating, based on the receiving of the selection, the first command to the first contactless gesture ..." obvious. New found reference Kolb (US 20120192108 A1) teaches gesture-based menu controls. However, it does not appear there is enough motivation to combine reference Kolb with the previous three applied references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
 should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/WING H CHOW/            Examiner, Art Unit 2621